USCA11 Case: 20-11812    Date Filed: 07/13/2021   Page: 1 of 8



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11812
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:19-cv-20508-JEM



PETER SPOREA,

                                                            Plaintiff-Appellant,

                                 versus

REGIONS BANK, N.A.,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 13, 2021)

Before LAGOA, BRASHER, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11812      Date Filed: 07/13/2021   Page: 2 of 8



      Peter Sporea, proceeding pro se, appeals the district court’s order granting

Regions Bank, N.A.’s (“Regions”) motion to dismiss and dismissing his amended

complaint with prejudice as barred under res judicata, the Rooker-Feldman doctrine,

and for lack of subject matter jurisdiction. For the reasons stated below, we affirm.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      In February 2019, Sporea filed a pro se complaint against Regions, and then,

in March 2019, he filed an amended complaint.          In the four-count amended

complaint, Sporea alleged that, in 2003, he and Union Planters Mortgage/Bank

(“Union”) entered into a mortgage note agreement and that Union sold the note to

Fannie Mae, which retained Regions as a servicer. Sporea asserted that Regions had

a duty to receive mortgage payments, process them toward the principle balance,

and issue monthly statements and that Regions had no authority to refinance, modify,

accelerate, or foreclose on the mortgage. He claimed that the action was not linked

to a foreclosure action already dismissed in 2014 or another action that was pending

in the “lower courts,” but instead claimed the action was for fraud or mistake with

malice, intent, and knowledge against Regions’ officers. He alleged that Regions

acted without authority to accelerate his mortgage payments and initiate a

foreclosure and failed to (1) issue him monthly statements, (2) process his payments

dating back to 2007, which were diverted to insurance policies, and (3) maintain a

history of his payments. Sporea asserted the district court had jurisdiction “based


                                         2
          USCA11 Case: 20-11812        Date Filed: 07/13/2021    Page: 3 of 8



on US Statutes & Rules/Codes.” Sporea requeted the district court enter a judgment

against Regions and dismiss its interest in the subject property.

      Regions moved to dismiss the amended complaint and requested for judicial

notice of state court records relating to the foreclosure, as the case was one of several

that Sporea had filed pro se to seek review of a state court judgment of foreclosure.

Regions explained that, in 2008, Sporea and his wife had defaulted on their

foreclosure loan and that Regions had filed a foreclosure action in Broward County

circuit court that resulted in two foreclosure actions, three foreclosure judgments,

and several state court appeals that were affirmed. Regions argued that Sporea’s

claims were barred by res judicata and the Rooker-Feldman doctrine. Regions also

noted that another judge in the Southern District of Florida had dismissed a virtually

identical complaint and argued that the district court lacked subject matter

jurisdiction because Sporea failed to properly allege a basis for jurisdiction.

Regions attached several exhibits to its complaint, e.g., various state court records

relating to the state foreclosure actions. Sporea filed a response and moved to strike

Regions’s motion.

      A magistrate judge denied Sporea’s motion to strike and granted Regions’s

motion for judicial notice, finding it was appropriate to consider the state court

records in deciding the motion to dismiss, as their accuracy could not be reasonably

questioned. The magistrate judge then issued a report and recommendation that


                                           3
          USCA11 Case: 20-11812       Date Filed: 07/13/2021    Page: 4 of 8



recommended Regions’s motion to dismiss be granted and Sporea’s amended

complaint be dismissed with prejudice. Addressing the elements of res judicata, the

magistrate judge found that: (1) the remedies sought in the state court action and the

instant case indistinguishable, as both sought to dismiss Regions’s interest in the

subject property; (2) the facts essential to the maintenance of both actions were

substantially the same, as they both concerned Regions’s alleged violations of its

duties as servicer of the mortgage; (3) both Sporea and Regions were parties to both

actions; and (4) the parties had the incentive to adequately litigate the claims in the

state action. As such, the magistrate judge found res judicata barred Sporea from

bringing the action. For sake of completeness, the magistrate judge analyzed the

Rooker-Feldman doctrine and found the amended complaint subject to dismissal, as

it was seeking to relitigate a claim already decided in state court. And the magistrate

judge found the amended complaint was subject to dismissal for lack of subject

matter jurisdiction, as Sporea failed to identity which “US Statutes & Rule/codes”

conferred jurisdiction. The magistrate also found amendment of the complaint

would be futile.

      Sporea objected to the report and recommendation, which included a section

entitled “Notice of Partial Voluntary Dismissal” asserting that Sporea was

voluntarily dismissing all portions of his cause of action and arguments related to

the state court action except for whether Regions lacked authority to accelerate


                                          4
          USCA11 Case: 20-11812        Date Filed: 07/13/2021    Page: 5 of 8



payments and foreclosure and whether Regions failed to maintain a payment history.

Then, on May 6, 2020, the district court adopted the report and recommendation.

The district court found the magistrate judge did not err in taking judicial notice of

the state court proceedings and agreed with report’s conclusions on res judicata and

the Rooker-Feldman doctrine. And, as to the notice of partial voluntary dismissal,

the district court found it “nonsensical,” as Regions’s ability to accelerate the

mortgage and foreclose on the subject property was precisely what the underlying

lawsuit concerned.     As such, the district court dismissed Sporea’s amended

complaint with prejudice. This appeal ensued.

II.    STANDARDS OF REVIEW

       We analyze the district court’s decision to take judicial notice of certain facts

under an abuse of discretion standard. See Lodge v. Kondaur Cap. Corp., 750 F.3d

1263, 1273 (11th Cir. 2014). We review de novo the district court’s application of

the res judicata doctrine. Lozman v. City of Riviera Beach, 713 F.3d 1066, 1069–

70 (11th Cir. 2013).

III.   ANALYSIS

       On appeal, Sporea argues that the district court erred by (1) taking judicial

notice of his state court proceedings, (2) finding that his notice of partial voluntary

dismissal was ineffective, and (3) finding that both the res judicata and the Rooker-




                                           5
           USCA11 Case: 20-11812      Date Filed: 07/13/2021    Page: 6 of 8



Feldman doctrines barred his amended complaint. We find these arguments without

merit and address each in turn.

      We first address Sporea’s judicial notice argument. A district court may

judicially notice a fact that “is not subject to reasonable dispute because it: (1) is

generally known within the trial court’s territorial jurisdiction; or (2) can be

accurately and readily determined from sources whose accuracy cannot reasonably

be questioned.” Fed. R. Evid. 201(b);. A district court may also consider judicially

noticed documents without converting a motion to dismiss to a motion for summary

judgment. See Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1278 (11th Cir. 1999).

Here, the district court did not abuse its discretion by taking judicial notice of

documents related to Sporea’s state court action. Indeed, the state court proceedings

documents were not subject to reasonable dispute, as their accuracy could be readily

determined from a source whose accuracy could not reasonably be questioned. See

Cunningham v. Dist. Attorney’s Office, 592 F.3d 1237, 1255 (11th Cir. 2010) (taking

judicial notice of records from state and federal proceedings in a 42 U.S.C. § 1983

action).

      Turning to Sporea’s partial voluntary dismissal argument, it is true that a

plaintiff may voluntarily dismiss an action without a court order if the parties sign a

joint stipulation. See Fed. R. Civ. P. 41(a)(1)(ii). However, the rule only allows

actions to be dismissed in their entirety. See Perry v. Schumacher Grp. of La., 891


                                          6
          USCA11 Case: 20-11812        Date Filed: 07/13/2021    Page: 7 of 8



F.3d 954, 958 (11th Cir. 2018). Therefore, the parties cannot use a joint stipulation

under Rule 41(a)(1) to dismiss only certain claims without dismissing the entire

action, and a stipulation that purports to do so is invalid. Id. We therefore find that

the district court did not err in rejecting Sporea’s attempt to partially dismiss his

claims because, without a court order, a partial dismissal is the improper avenue to

drop a particular claim. See id.

      Finally, we address Sporea’s res judicata argument. When we are asked to

give res judicata effect to a state court judgment, we must apply the res judicata

principles of the state whose decision is set up as a bar to further litigation. Green

v. Jefferson Cnty. Comm’n, 563 F.3d 1243, 1252 (11th Cir. 2009). Here, that state

is Florida. Res judicata applies under Florida law when there is identity of: (1) “the

thing sued for”; (2) the cause of action; (3) the persons or parties to the action; (4)

the quality or capacity of the persons for or against whom the claim is made; and (5)

the original claim has been disposed of on the merits. Lozman, 713 F.3d at 1074.

For the second criteria, the identity of the cause of action is a matter of “whether the

evidence or facts necessary to maintain the suit are the same in both actions.” Id.

(quoting Tyson v. Viacom, Inc., 890 So. 2d 1205, 1209 (Fla. Dist. Ct. App. 2005) (en

banc)). For the fourth criteria, the test is whether the parties involved in the state

action had the incentive to adequately litigate the claims in the same capacity as they

would in the federal action. See McDonald v. Hillsborough Cnty. Sch. Bd., 821 F.2d


                                           7
          USCA11 Case: 20-11812        Date Filed: 07/13/2021    Page: 8 of 8



1563, 1566 (11th Cir. 1987). Under Florida law, the pendency of an appeal does not

diminish the preclusive effect of a judgment. See Gen. Dynamics Corp. v. Paulucci,

914 So.2d 507, 510 (Fla. Dist. Ct. App. 2005) (en banc). Additionally, under Florida

law, res judicata applies to claims that could have been raised in the prior action.

See Long v. Sec’y Dep’t of Corr., 924 F.3d 1171, 1179 (11th Cir. 2019).

      Here, the district court did not err by dismissing Sporea’s amended complaint

as barred by res judicata under Florida law because there had been a final judgment

on the merits in Florida and because the “thing sued for,” facts, parties, and incentive

were the same in both actions, i.e., Sporea sought to invalidate Regions’s interest in

the property and obtain a judgment that Regions had failed in its duties as a loan

servicer and had wrongfully diverted over $200,000 in mortgage funds. And

Sporea’s pending appeal of the final amended judgment did not diminish the

preclusive effect of the judgment.

      Accordingly, as the district court properly dismissed Sporea’s amended

complaint as barred by res judicata, we need not address Sporea’s additional

arguments. We therefore affirm the district court’s order dismissing with prejudice

the amended complaint.

      AFFIRMED.




                                           8